UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/09 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Global Stock Fund International Stock Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Select Managers Small Cap Value Fund ANNUAL REPORT November 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 20 Notes to Financial Statements 29 Report of Independent Registered Public Accounting Firm 30 Board Members Information 33 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Select Managers Small Cap Value Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this report for Dreyfus Select Managers Small Cap Value Fund, covering the period from December 17, 2008, the funds inception date, through November 30, 2009. Evidence has continued to accumulate that the global recession is over and sustained economic recoveries have begun in the United States and worldwide. Central bank liquidity actions, accommodative monetary policies and economic stimulus programs in many different countries succeeded in calming the financial crisis, ending the recession and sparking the beginning of a global expansion.As 2009 draws to a close, economic policy remains stimulative in nearly every country in the world, and we expect these simultaneous stimuli to support a sustained but moderate global expansion in 2010. The recovering economy has so far had a salutary impact on the U.S. stock market, as stock prices and commodity prices have risen in anticipation of renewed demand from consumers and businesses. However, for most of the reporting period, lower-quality securities led the markets advance as investors sought bargains in the wake of economic and market turbulence. Only recently have we seen evidence that investors are focusing more intently on longer-term fundamentals, suggesting to us that market leadership in 2010 may shift to higher-quality stocks and more seasoned investment managers. As always, your financial advisor can help you prepare for the challenges and opportunities that lie ahead. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation December 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of December 17, 2008, the funds inception date, through November 30, 2009, as provided by Keith L. Stransky and Robert B. Mayerick, Portfolio Allocation Managers Fund and Market Performance Overview For the period between December 17, 2008, and November 30, 2009, Dreyfus Select Managers Small Cap Value Funds Class A shares achieved a total return of 21.92%, Class C shares returned 21.04%, and Class I shares returned 22.24%. 1 In comparison, the Russell 2000Value Index (the Index), the funds benchmark Index, achieved a total return of 16.02% for the same period. 2 Small-cap stocks rebounded over much of the reporting period as the U.S. economy stabilized in the wake of a severe recession and credit crisis. The fund achieved higher returns than its benchmark Index, primarily due to underweighted exposure to the troubled financials sector and an overweighted position in materials, the top performing sector, over the reporting period. The Funds Investment Approach The fund seeks capital appreciation.To pursue its goal, the fund normally invests at least 80% of its assets in the stocks of small-cap companies.The fund uses a multi-manager approach by selecting one or more sub-advisers to manage its assets.As the funds portfolio allocation managers, we seek sub-advisers that complement one anothers style of investing, consistent with the funds investment goal.We monitor and evaluate the performance of the sub-advisers and will recommend to Dreyfus and the funds board any changes based on our evaluations. The funds assets currently are allocated among three sub-advisers, each acting independently of one another and using its own methodology to select portfolio investments. Currently 45% of the funds assets are allocated to Thompson, Siegel and Walmsley, LLC, which employs a combination of quantitative and qualitative security selection methods based on a four-factor valuation model.Another 43% are allocated to Walthausen & Co., LLC, which uses a proprietary valuation The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) model to identify companies that are trading at a discount to their intrinsic values.The remaining 12% of the funds assets are allocated to Riverbridge Partners, LLC, which focuses on companies that are building their earnings power and intrinsic value over long periods of time. Small-Cap Stocks Rebounded Sharply When the fund began operations, the world was in the midst of a global financial crisis that nearly led to the collapse of the international banking system. In addition, rising unemployment, declining housing markets and plunging consumer confidence had produced the most severe U.S. recession since the 1930s. Although these influences had driven stocks to multi-year lows, market sentiment began to improve in March 2009 when it became clearer that aggressive remedial actions by the U.S. government and Federal Reserve Board  including historically low short-term interest rates, rescues of troubled corporations, massive economic stimulus programs and unprecedented injections of liquidity into the banking system  had helped thaw the frozen credit markets. Credit-market stabilization and a return to economic growth propelled stocks higher through the reporting periods end. Allocation Strategy Enhanced Relative Performance In the midst of heightened market volatility, we initially allocated the funds assets among the sub-advisers in the following proportions: 40% to Thompson, Siegel and Walmsley; 40% to Walthausen; and 20% to Riverbridge Partners. Through these investments, the fund began operations with relatively light exposure to the troubled financials sector. In addition, the funds stock selection strategies added value in the financials sector, with particularly strong results from Ocwen Financial, a servicer of non-performing loans. The fund also received positive contributions from the materials sector, an area of relatively heavy emphasis. Chemicals producer Solutia, which had been severely punished during the downturn, rebounded sharply in the rally as earnings came in better than expected. On the other hand, the industrials sector produced disappointing results over the funds first year of operations. An overweighted position in the lagging market sector undermined relative performance, as 4 did holdings such as piping systems specialist Team Inc., industrial supplies provider Thermadyne Holdings and printing solutions company Innerworkings, all of which suffered early in the reporting period amid global economic concerns.Although these stocks gained value during the rally, it was not enough to fully offset earlier weakness. Over the course of the reporting period, we shifted the funds allocations among the three sub-advisers in anticipation of changing market conditions. We increased the allocation to Thompson, Siegel and Walmsley and Walthausen by five percentage points and three percentage points, respectively. Our allocation to Riverbridge Partners, correspondingly, fell by eight percentage points. Positioned for a Recovering Market As of the reporting periods end, we have seen evidence that investor sentiment may be shifting from lower-quality stocks which have led during the explosive market rebound off the March lows to companies with more sound business fundamentals. The funds underlying investments appear to reflect this market outlook, with overweighted positions in the information technology, health care and industrials sectors, all of which represent areas of relatively consistent growth where revenues seem poised to increase. In our judgment, these areas of emphasis position the fund for a market environment in which companies are likely to be rewarded for their ability to grow revenues despite a subpar economic recovery. December 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2010, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: Bloomberg  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Value Index is an unmanaged index, which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus Select Managers Small Cap Value Fund Class A shares, Class C shares and Class I shares and the Russell 2000 Value Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class C and Class I shares of Dreyfus Select Managers Small Cap Value Fund on 12/17/08 (inception date) to a $10,000 investment made in the Russell 2000 Value Index (the Index) on that date. For comparative purposes, the value of the Index on 12/31/08 is used as the beginning value on 12/17/08. All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares, the contingent deferred sales charge on Class C shares and all other applicable fees and expenses on all classes.The Index is an unmanaged index, which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund expenses, including expense reimbursements, if applicable, is contained in the Expenses section of the prospectus and elsewhere in this report. 6 Actual Aggregate Total Returns as of 11/30/09 Inception From Date Inception Class A shares with maximum sales charge (5.75%) 12/17/08 14.93% without sales charge 12/17/08 21.92% Class C shares with applicable redemption charge  12/17/08 20.04% without redemption 12/17/08 21.04% Class I shares 12/17/08 22.24% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Select Managers Small CapValue Fund from June 1, 2009 to November 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2009 Class A Class C Class I Expenses paid per $1,000  $ 7.63 $ 11.69 $ 6.27 Ending value (after expenses) $1,174.10 $1,169.30 $1,176.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2009 Class A Class C Class I Expenses paid per $1,000  $ 7.08 $ 10.86 $ 5.82 Ending value (after expenses) $1,018.05 $1,014.29 $1,019.30  Expenses are equal to the funds annualized expense ratio of 1.40% for Class A, 2.15% for Class C and 1.15% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS November 30, 2009 Common Stocks95.7% Shares Value ($) Consumer Discretionary13.3% Aarons 16,000 401,120 Americas Car-Mart 11,900 a 287,861 Brinks Home Security Holdings 10,200 a 333,744 Cabelas 20,350 a 245,421 California Pizza Kitchen 29,900 a 375,544 Carters 15,400 a 334,950 Cheesecake Factory 7,950 a 149,698 CSS Industries 25,300 469,315 Deckers Outdoor 4,000 a 370,520 Delta Apparel 5,990 a 61,397 Dress Barn 16,575 a 355,865 Drew Industries 33,700 a 652,095 Ethan Allen Interiors 26,050 302,440 Gentex 14,125 234,757 Interval Leisure Group 48,300 a 552,552 Isle of Capri Casinos 23,900 a 180,923 Jack in the Box 17,800 a 332,326 Jo-Ann Stores 21,500 a 717,240 JoS. A. Bank Clothiers 12,600 a 514,206 Knoll 30,900 300,348 Lifetime Brands 89,000 a 551,800 Nobel Learning Communities 33,350 a 260,130 Peets Coffee & Tea 7,700 a 250,712 Polaris Industries 8,300 362,129 Snap-On 10,825 391,324 Universal Technical Institute 3,200 a 60,448 WMS Industries 8,300 a 322,704 Consumer Staples3.2% Andersons 15,100 394,563 Flowers Foods 18,200 416,598 Hain Celestial Group 3,681 a 63,829 Overhill Farms 20,100 a 115,776 Sally Beauty Holdings 72,400 a 505,352 TNS 20,200 a 506,010 United Natural Foods 9,500 a 239,495 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy6.4% Arena Resources 12,150 a 496,813 Brigham Exploration 36,000 a 375,840 Bristow Group 11,100 a 380,952 GMX Resources 32,500 a 379,600 Gulfport Energy 43,750 a 416,062 Holly 15,900 404,655 Matrix Service 33,400 a 285,904 McMoRan Exploration 57,900 a 420,354 Northern Oil and Gas 37,800 a 345,870 Smith International 1,750 47,565 Southwest Gas 12,900 338,109 Swift Energy 13,300 a 285,551 Whiting Petroleum 4,650 a 289,462 Financial18.1% Altisource Portfolio Solutions 22,233 a 358,841 American Physicians Capital 7,233 197,316 Baldwin & Lyons, Cl. B 5,075 117,638 BioMed Realty Trust 28,500 b 390,165 Bryn Mawr Bank 10,300 154,809 Capstead Mortgage 35,100 b 501,228 Cash America International 19,500 627,120 Cass Information Systems 3,650 102,784 City Holding 9,400 306,628 CNA Surety 16,375 a 220,244 Community Bank System 16,525 306,704 EZCORP, Cl. A 26,300 a 388,451 First Cash Financial Services 23,900 a 456,490 Hallmark Financial Services 71,700 a 551,373 Horace Mann Educators 34,900 419,498 IBERIABANK 8,900 504,897 Investment Technology Group 17,200 a 313,900 LaSalle Hotel Properties 15,100 b 281,313 Max Capital Group 24,300 529,497 National Western Life Insurance 2,850 486,324 10 Common Stocks (continued) Shares Value ($) Financial (continued) Navigators Group 7,500 a 349,575 Ocwen Financial 112,650 a 1,049,898 Omega Healthcare Investors 33,700 b 609,633 Platinum Underwriters Holdings 9,200 324,668 Portfolio Recovery Associates 5,400 a 243,162 PS Business Parks 8,700 b 413,598 RLI 8,000 403,440 Selective Insurance Group 25,400 396,240 Sterling Bancshares 40,400 202,808 Suffolk Bancorp 5,150 138,689 SVB Financial Group 9,000 a 340,740 Tower Group 16,400 404,752 Walter Investment Management 52,900 644,322 Health Care7.7% Abaxis 4,500 a 101,115 Allscripts-Misys Healthcare Solutions 10,650 a 204,480 Amedisys 10,800 a 400,032 AngioDynamics 11,875 a 184,656 Bio-Reference Laboratories 3,000 a 98,400 Cepheid 23,250 a 287,835 Chemed 5,625 254,138 Health Management Associates, Cl. A 69,100 a 423,583 HealthSpring 7,500 a 124,200 Hill-Rom Holdings 25,875 573,907 IPC The Hospitalist 4,000 a 125,840 MEDNAX 4,200 a 236,082 MEDTOX Scientific 3,250 a 28,925 Neogen 4,700 a 152,938 PAREXEL International 22,000 a 264,220 PDL BioPharma 29,100 189,150 Questcor Pharmaceuticals 58,700 a 252,410 RehabCare Group 10,800 a 304,236 Somanetics 314 a 4,500 SXC Health Solutions 10,300 a 522,107 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Techne 2,700 183,276 USANA Health Sciences 1,450 a 46,530 Vital Images 32,400 a 409,536 Industrial17.6% AAON 10,975 207,866 Atlas Air Worldwide Holdings 11,100 a 325,230 Avis Budget Group 25,200 a 245,700 Beacon Roofing Supply 10,300 a 158,311 CDI 9,725 115,533 Corporate Executive Board 16,350 342,696 CoStar Group 2,350 a 93,365 Curtiss-Wright 12,800 364,288 Dynamex 3,600 a 62,640 Force Protection 49,500 a 255,420 Forward Air 3,850 87,241 GATX 12,100 349,327 GeoEye 13,300 a 414,561 Global Power Equipment Group 54,000 a 77,220 Hawaiian Holdings 68,000 a 425,000 Hexcel 31,600 a 333,380 Innerworkings 15,350 a 78,899 K-Tron International 5,500 a 527,175 Ladish 33,700 a 468,093 Layne Christensen 16,300 a 424,126 LKQ 11,100 a 193,473 Lydall 120,600 a 683,802 McGrath Rentcorp 18,325 378,778 Methode Electronics 37,300 296,908 Mobile Mini 4,750 a 72,247 NN 50,200 a 191,764 Old Dominion Freight Line 5,700 a 150,936 Orbital Sciences 23,684 a 296,761 Orion Marine Group 20,100 a 371,649 Portec Rail Products 35,050 310,543 Resources Connection 10,150 a 195,590 12 Common Stocks (continued) Shares Value ($) Industrial (continued) Ritchie Brothers Auctioneers 7,250 172,695 Rollins 13,250 235,452 School Specialty 17,125 a 390,450 Schulman (A.) 15,400 251,328 Standex International 45,800 835,850 Sterling Construction 14,200 a 245,660 Team 19,700 a 323,080 Thermadyne Holdings 109,900 a 692,370 Thomas & Betts 18,650 a 680,725 Xerium Technologies 142,325 a 71,163 Information Technology14.7% Actuate 21,700 a 87,451 American Science & Engineering 5,800 403,390 ANSYS 4,300 a 167,442 Astro-Med 14,600 a 102,638 Cabot Microelectronics 3,350 a 102,476 Computer Programs & Systems 9,600 443,424 Concur Technologies 2,225 a 82,459 CSG Systems International 31,450 a 608,872 DealerTrack Holdings 7,125 a 121,553 Digi International 16,650 a 131,369 Echelon 8,200 a 90,692 Euronet Worldwide 23,500 a 499,140 F5 Networks 4,425 a 208,108 Fair Isaac 20,700 377,775 FARO Technologies 3,725 a 72,675 Forrester Research 4,850 a 121,493 Global Cash Access Holdings 26,775 a 199,206 Guidance Software 7,850 a 44,196 Hutchinson Technology 144,200 a 1,025,262 MAXIMUS 3,250 151,093 Multi-Fineline Electronix 10,200 a 254,286 Napco Security Technologies 6,000 a 10,860 National Instruments 8,950 255,344 NCI, Cl. A 10,400 a 261,664 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Net 1 UEPS Technologies 28,800 a 537,984 Power Integrations 5,550 186,425 Quality Systems 674 40,096 Rudolph Technologies 4,350 a 28,275 S1 88,100 a 525,076 Semtech 12,300 a 197,046 Standard Microsystems 12,900 a 248,196 Stratasys 7,250 a 107,663 TeleCommunication Systems, Cl. A 54,600 a 460,278 Telvent GIT 3,800 121,372 TIBCO Software 47,600 a 409,360 Ultimate Software Group 7,000 a 188,510 United Online 57,700 392,360 Verint Systems 5,850 a 99,040 Vishay Intertechnology 131,100 a 950,475 Materials10.1% Arch Chemicals 17,450 467,835 Bemis 14,650 429,245 Commercial Metals 17,125 272,288 Hawk, Cl. A 43,400 a 707,420 Horsehead Holding 29,300 a 328,746 KapStone Paper and Packaging 70,750 a 501,618 Landec 10,700 a 67,196 LSB Industries 18,250 a 223,015 Lumber Liquidators 21,200 a 500,744 Mercer International 80,300 a 252,945 Olin 26,400 442,728 Royal Gold 8,400 452,088 RTI International Metals 16,300 a 322,903 Schweitzer-Mauduit International 9,900 609,444 Solutia 85,200 a 917,604 Thompson Creek Metals 42,700 a 511,546 Zoltek 7,450 a 66,901 14 Common Stocks (continued) Shares Value ($) Telecommunication Services2.7% 3Com 83,300 a 613,921 Arris Group 42,000 a 419,580 Comtech Telecommunications 15,200 a 436,848 Syniverse Holdings 28,300 a 448,838 Utilities1.9% Cleco 30,700 783,464 El Paso Electric 28,900 a 572,220 Total Investments (cost $64,496,008) 95.7% Cash and Receivables (Net) 4.3% Net Assets 100.0% a Non-income producing security. b Investment in Real Estate Investment Trust. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 18.1 Energy 6.4 Industrial 17.6 Consumer Staples 3.2 Information Technology 14.7 Telecommunication Services 2.7 Consumer Discretionary 13.3 Utilities 1.9 Materials 10.1 Health Care 7.7  Based on net assets. See notes to financial statements. The Fund 15 STATEMENT OF ASSETS AND LIABILITIES November 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 64,496,008 67,250,226 Cash 5,877,928 Receivable for shares of Common Stock subscribed 538,000 Receivable for investment securities sold 172,280 Dividends and interest receivable 76,955 Prepaid expenses 44,504 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 45,554 Payable for investment securities purchased 3,498,519 Payable for shares of Common Stock redeemed 68,242 Accrued expenses 62,466 Net Assets ($) Composition of Net Assets ($): Paid-in capital 67,455,063 Accumulated undistributed investment incomenet 34,437 Accumulated net realized gain (loss) on investments 41,394 Accumulated net unrealized appreciation (depreciation) on investments 2,754,218 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 6,288,897 617,293 63,378,922 Shares Outstanding 412,597 40,791 4,149,062 Net Asset Value Per Share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS From December 17, 2008 (commencement of operations) to November 30, 2009 Investment Income ($): Income: Cash dividends (net of $189 foreign taxes withheld at source) Expenses: Management feeNote 3(a) 177,133 Prospectus and shareholders reports 77,100 Registration fees 48,836 Auditing fees 47,150 Custodian feesNote 3(c) 46,989 Shareholder servicing costsNote 3(c) 14,621 Distribution feesNote 3(b) 3,825 Directors fees and expensesNote 3(d) 1,370 Legal fees 1,160 Loan commitment feesNote 2 7 Miscellaneous 20,328 Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 3(a) (193,411) Lessreduction in fees due to earnings creditsNote 1(b) (24) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 41,230 Net unrealized appreciation (depreciation) on investments 2,754,218 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 17 STATEMENT OF CHANGES IN NET ASSETS From December 17, 2008 (commencement of operations) to November 30, 2009 Operations ($): Investment incomenet 31,580 Net realized gain (loss) on investments 41,230 Net unrealized appreciation (depreciation) on investments 2,754,218 Net Increase (Decrease) in Net Assets Resulting from Operations Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 5,163,231 Class C Shares 512,567 Class I Shares 62,682,484 Cost of shares redeemed: Class I Shares (900,198) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of period  End of Period Undistributed investment incomenet 34,437 Capital Share Transactions (Shares): Class A Shares sold Class C Shares sold Class I Shares sold 4,211,462 Shares redeemed (62,400) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following table describes the performance for each share class for the period from December 17, 2008 (commencement of operations) to November 30, 2009.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Class A Class C Class I Shares Shares Shares Per Share Data ($): Net asset value, beginning of period 12.50 12.50 12.50 Investment Operations: Investment income (loss)net a .00 b (.10) .03 Net realized and unrealized gain (loss) on investments 2.74 2.73 2.75 Total from Investment Operations 2.74 2.63 2.78 Net asset value, end of period 15.24 15.13 15.28 Total Return (%) c 21.92 d 21.04 d 22.24 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 2.94 3.70 1.91 Ratio of net expenses to average net assets e 1.40 2.15 1.15 Ratio of net investment income (loss) to average net assets e (.02) (.77) .26 Portfolio Turnover Rate c 48.43 48.43 48.43 Net Assets, end of period ($ x 1,000) 6,289 617 63,379 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Exclusive of sales charge. e Annualized. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Select Managers Small Cap Value Fund (the fund) is a separate diversified series of Strategic Funds, Inc. (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering nine series, including the fund, which commenced operations on December 17, 2008.The funds investment objective seeks capital appreciation. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. EACM Advisors LLC (EACM), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the funds portfolio allocation manager. EACM has currently selected Thompson, Seigel and Walmsley, LLC (TS&W), Walthausen & Co., LLC (Walthausen) and Riverbridge Partners, LLC (Riverbridge) as the funds sub-investment advisers. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of November 30, 2009, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 400,000 Class A shares and 40,000 Class C shares. 20 The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 22 Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2009 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  65,653,684   Equity Securities Foreign  1,596,542    See Statement of Investments for industry classification. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, if any, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The period ended November 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At November 30, 2009, the components of accumulated earnings on a tax basis were as follows: ordinary income $230,764, undistributed capital gains $89 and unrealized appreciation $2,599,196. 24 During the period ended November 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for fund start-up costs and real estate investment trusts, the fund increased accumulated undistributed investment income-net by $2,857, increased accumulated net realized gain/(loss) on investments by $164 and decreased paid-in capital by $3,021. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank,N.A.,was increased to $215 million and effective December 10, 2009, was further increased to $225 million.The fund continues participation in the $300 million unsecured credit facility provided by The Bank of NewYork Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended November 30, 2009, the fund did not borrow under the Facilities. NOTE 3Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with Dreyfus, the management fee is computed at the annual rate of .90% of the value of the funds average daily net assets and is payable monthly. Dreyfus has contractually agreed, until April 1, 2010, to waive receipt of its fees and/or assume the expenses of the fund so that annual fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrow- The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) ings and extraordinary expenses) do not exceed 1.15% of the value of the funds average daily net assets. The expense reimbursement, pursuant to the undertaking, amounted to $193,411 during the period ended November 30, 2009. Pursuant to separate Sub-Investment Advisory Agreements (each, a Sub-Investment Advisory Agreement) between Dreyfus, TS&W, Walthausen and Riverbridge, each Sub-Investment Advisory Agreement will continue until November 30,2010.Dreyfus paysTS&W,Walthausen and Riverbridge a monthly fee at an annual percentage of the funds average daily net assets. During the period ended November 30, 2009, the Distributor retained $20 from commissions earned on sales of the fund's Class A shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended November 30, 2009, Class C shares were charged $3,825 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A and Class C shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2009, Class A and Class C shares were charged $12,931 and $1,275, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. 26 During the period ended November 30, 2009, the fund was charged $302 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2009, the fund was charged $24 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2009, the fund was charged $46,989 pursuant to the custody agreement. During the period ended November 30, 2009, the fund was charged $6,539 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $45,465, Rule 12b-1 distribution plan fees $384, shareholder services plan fees $1,431, custodian fees $11,947, chief compliance officer fees $4,454 and transfer agency per account fees $43, which are offset against an expense reimbursement currently in effect in the amount of $18,170. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended November 30, 2009, amounted to $74,729,260 and $10,274,482, respectively. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2009. These disclosures did not impact the notes to the financial statements. At November 30, 2009, the cost of investments for federal income tax purposes was $64,651,030; accordingly, accumulated net unrealized appreciation on investments was $2,599,196, consisting of $5,012,098 gross unrealized appreciation and $2,412,902 gross unrealized depreciation. NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through January 27, 2010, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments other than the following: Effective December 10, 2009, the Citibank, N.A. Facility was increased to $225 million as noted in Note 2. On December 23, 2009, the fund and Dreyfus received an exemptive order from the SEC that permits the fund, subject to certain conditions and approval by the funds board, to hire and replace sub-advisers and modify subadvisory arrangements without obtaining shareholder approval. The funds board has approved Neuberger Berman Management LLC as an additional subadviser to the fund, effective January 21, 2010. 28 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Select Managers Small Cap Value Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Select Managers Small CapValue Fund (one of the series comprising Strategic Funds, Inc.) as of November 30,2009,and the related statements of operations and changes in net assets and financial highlights for the period from December 17, 2008 (commencement of operations) to November 30, 2009.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2009 by correspondence with the custodian and others.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Select Managers Small Cap Value Fund at November 30, 2009, and the results of its operations, the changes in its net assets and the financial highlights for the period from December 17, 2008 to November 30, 2009, in conformity with U.S. generally accepted accounting principles. New York, New York January 27, 2010 The Fund 29 30 The Fund 31 Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166. Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Arnold S. Hiatt, Emeritus Board Member 32 The Fund 33 34 The Fund 35 NOTES For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Dreyfus U.S. Equity Fund ANNUAL REPORT November 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 19 Notes to Financial Statements 28 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Information About the Review and Approval of the Funds Management Agreement 35 Board Members Information 38 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus U.S. Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus U.S. Equity Fund, covering the period from December 1, 2008, through November 30, 2009. Evidence has continued to accumulate that the global recession is over and sustained economic recoveries have begun in the United States and worldwide. Central bank liquidity actions, accommodative monetary policies and economic stimulus programs in many different countries succeeded in calming the financial crisis, ending the recession and sparking the beginning of a global expansion.As 2009 draws to a close, economic policy remains stimulative in nearly every country in the world, and we expect these simultaneous stimuli to support a sustained but moderate global expansion in 2010. The recovering economy has so far had a salutary impact on the U.S. stock market, as stock prices and commodity prices have risen in anticipation of renewed demand from consumers and businesses.
